Citation Nr: 1146854	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-23 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a respiratory disorder, claimed as bronchitis.

3.  Entitlement to an initial disability rating higher than 70 percent for post-traumatic stress disorder (PTSD) with depressive disorder and polysubstance abuse.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a September 2001 rating decision, the RO denied service connection for PTSD.  In an October 2007 rating decision, the RO denied service connection for diabetes mellitus and bronchitis.  In April 2010, the Board remanded to the RO, for additional evidentiary development, the issues of service connection for diabetes, bronchitis, and a psychiatric disorder to include PTSD and a depressive disorder.

In January 2011, the RO granted service connection for PTSD with depressive disorder and polysubstance abuse.  The RO assigned a disability rating of 70 percent.  The Veteran initiated an appeal of the assigned rating.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

At this time, the appeal is again REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his type II diabetes mellitus was caused by exposure to herbicides during his service.  He contends that he was exposed to herbicides during his service in Korea in 1974 and 1975.  He claims that he was exposed to herbicides during field training in the demilitarized zone, and contends that the field gear he was issued was contaminated with Agent Orange.  In the April 2010 remand, the Board instructed the RO to ask the Veteran for detailed information regarding his alleged herbicide exposure during service, and to request information from military sources regarding the use of herbicides in the areas where the Veteran served.  The service department has stated that the Veteran's unit was stationed within 22 miles of the DMZ.  Because he was in Korea in 1974, he does not come under the presumptions of exposure set forth in 38 C.F.R. 3.307(a)(6)(iv) which required presence there between April 1, 1968, and August 31, 1971.  Notwithstanding the foregoing presumption provisions, the U. S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

The Board previously instructed the RO to schedule the Veteran for a VA medical examination to address the likely etiology of the Veteran's diabetes.  The Veteran submitted a statement as to how he believed he was exposed to herbicides during service.  The RO requested and obtained a military report regarding the use of military use of herbicides in Korea.  The RO scheduled the Veteran for VA examinations addressing other issues, but did not schedule him for a VA examination addressing the likely etiology of his diabetes.  The United States Court of Appeals for Veterans Claims (Court) has ruled that the Board has a duty under law to ensure that the RO complies with remand orders of the Board or the Court.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board again remands the diabetes issue for a VA medical examination, with claim file review and an opinion as to the likely etiology of his diabetes.

Regarding the claim for service connection for a respiratory disorder, the Veteran received treatment for respiratory symptoms on several occasions during service.  Post-service VA medical records show treatment for chronic bronchitis in 2000 and 2001.  On remand, the Veteran had a VA examination in December 2010 with respect to respiratory disorders.  He reported that he used an Albuterol inhaler four times a day to help with his breathing.  The examiner stated that pulmonary function tests (PFTs) showed no evidence of an obstructive lung disease.  The examiner opined that moderate restriction shown on PFTs more likely than not was due to suboptimal effort.  However, the examiner did not indicate whether the Veteran had chronic bronchitis at that time, and did not provide any opinion as to the likelihood that any bronchitis or other respiratory disorder is related to service.  The Board remands the issue for a new examination to obtain such an opinion.

The issue of service connection for a psychiatric disorder was appealed to the Board.  The Board remanded the issue to the RO for evidentiary development.  The RO subsequently granted service connection for PTSD with depressive disorder and polysubstance abuse.  In August 2011, the Veteran submitted a notice of disagreement (NOD) with the 70 percent rating assigned for the psychiatric disability.  The RO has not issued a statement of the case (SOC) regarding the appeal of the initial rating.

When a claimant files a timely NOD, the agency of original jurisdiction (in this case, the RO) must prepare and send to the claimant an SOC.  38 U.S.C.A. § 7105(d) (West 2002).  The Court has indicated that, when a claimant submits an NOD, and the RO does not issue an SOC, the Board should remand the matter to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  As the RO has not sent the Veteran an SOC addressing the appeal of the rating for the psychiatric disability, the Board remands that issue the RO to issue an SOC on that issue.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with regard to the appeal of the 70 percent initial rating assigned for PTSD with depressive disorder and polysubstance abuse.

2.  Schedule the Veteran for a VA examination to address the likely etiology of his diabetes mellitus.  The Veteran's claims file and a copy of this remand must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should indicate in the examination report that he or she reviewed the claims file.  After reviewing the file and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes is related to service, to include having engaged in field exercises in the DMZ area in 1974 (several years after Agent Orange was used there) and having used field gear which the Veteran asserts may have been previously contaminated with herbicides.  The examiner should provide the rationale for the opinion provided.  If the requested opinion cannot be rendered without resort to speculation, the examiner should so state.

3.  Schedule the Veteran for a VA respiratory examination to address the existence, nature, and likely etiology of any current respiratory disorder.  The Veteran's claims file and a copy of this remand must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should indicate in the examination report that he or she reviewed the claims file.  After reviewing the file and examining the Veteran, the examiner should state whether or not the Veteran presently has chronic bronchitis or other chronic respiratory disorder.  The examiner should discuss the prior diagnoses of respiratory disorders and the symptoms and history reported by the Veteran.  For each current chronic respiratory disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current disorder is a continuation of or is otherwise causally related to respiratory disorders treated during the Veteran's service.  The examiner should provide the rationale for the opinions provided.

4.  After completion of the above, review the expanded record and determine if the Veteran's claims can be granted.  If any claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




